Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Response to Amendment
2.	Applicant's amendments, filed April 26, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed April 26, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 4, 9 ,11, 14-16, and 19 are amended. Claims 3 and 18 are cancelled. Claims 5 are newly added.
	Claims 1, 4, 6-16, and 19 are pending.
Claim Objections
The amendments to Claim 1 addressing minor informalities are respectfully acknowledged, and the corresponding objection to Claim 1 is withdrawn. 
Claim Rejections - 35 USC § 112
The amendments to Claims 1 and 14 addressing 35 U.S.C. 112(a) issues are respectfully acknowledged, and the corresponding 35 U.S.C. 112(a) rejections of Claims 1 and 14 are withdrawn, as are the 35 U.S.C. 112(a) inherited rejections of further depending claims not mentioned.
Response to Arguments
5.	In view of the Applicant’s amendments and remarks, filed April 26, 2022, the rejections of independent Claims 1 and 14 are withdrawn. The rejections of claims 4, 6-13, 15, 16, and 19 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
6. 	After an examination of the present application, in view of the amendments and remarks filed April 26, 2022, and based on an updated, thorough search of the prior art of record, Claims 1, 4, 6-16, and 19 are found to be in condition for allowance.
Reasons for Allowance
7.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Kim (20170371471 A1), Huang (20170255303 A1), and Cheng (20150177878 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "the pair of first connection lines comprises two first connection lines symmetrical to each other and each of the two first connection lines has a curved line shape; the second connection part comprises two pairs of second connection lines symmetrical to each other, and each pair of second connection lines comprises two second connection lines symmetrical to each other; each of the two second connection lines has the same curved line shape as each of the two first connection lines; and a total number of second connection lines of the touch substrate is greater than a total number of first connection lines of the touch substrate" in combination with all other limitations of the claim.

Claim 14:
While closest prior art Kim (20170371471 A1), Huang (20170255303 A1), and Cheng (20150177878 A1) teach portions of the limitations of independent Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 14, namely "t the pair of first connection lines comprising two first connection lines symmetrical to each other and each of the two first connection lines having a curved line shape; the second connection part is formed to comprise two pairs of second connection lines symmetrical to each other, and each pair of second connection lines comprises two second connection lines symmetrical to each other; each of the two second connection lines has the same curved line shape as each of the two first connection lines; and a total number of second connection lines of the touch substrate is greater than a total number of first connection lines of the touch substrate" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624